Citation Nr: 0320747	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  00-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for the service connected right ankle disability.

2.  Entitlement to service connection for a right knee 
disability as being proximately due to or the result of the 
service connected right ankle disability.

3.  Entitlement to service connection for disability of the 
hips as being proximately due to or the result of the service 
connected right ankle disability.

4.  Entitlement to service connection for a neck disability 
as being proximately due to or the result of the service 
connected right ankle disability.

5.  Entitlement to service connection for callus of the feet 
as being proximately due to or the result of the service 
connected right ankle disability.




REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971.

This appeal arises from an April 1999 rating decision of the 
St. Louis, Missouri Regional Office (RO).


REMAND

The veteran's claim is REMANDED for the following:

1.  The RO must review the claims folder 
and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
found at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002) are satisfied to 
the extent required by law.  In this 
regard, the veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claims and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the 
disabilities at issue that has not 
already been made part of the record.  
The RO should assist the veteran in 
obtaining evidence by following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (2002).  If records sought are 
not obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  Once obtained, all records 
must be permanently associated with the 
claims folder.

2.  Following completion of the above 
development, the veteran should be 
scheduled for a VA orthopedic 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination and all 
necessary diagnostic testing should be 
accomplished.  

a) With regard to the claim for a higher 
evaluation for the right ankle, the 
examiner should provide complete range of 
motion findings for the right ankle.  The 
examiner should also indicate the normal 
range of motion for the right ankle.  The 
examiner should indicate whether there is 
any pain, weakened movement, excess 
fatigability, or incoordination on 
movement of the right ankle, and whether 
there is likely to be additional range of 
motion loss of the service connected 
right ankle due to any of the following:  
(1) pain on use, including flare-ups;  
(2) weakened movement; (3) excess 
fatigability; or  (4) incoordination.  
The above determinations must, if 
feasible, be expressed in the degree of 
the additional range of motion loss due 
to pain on use or during flare-ups.  If 
the examiner is unable to provide any of 
the above clinical findings, it should be 
so indicated as part of the written 
record.  Each of the above criteria must 
be addressed by the examiner.

b) With regard to the service connection 
claims, based on a review of the medical 
evidence and the current examination, the 
examiner should provide a medical opinion 
as to whether it is at least as likely as 
not that any current right knee 
disability, bilateral hip disability, 
neck disability or callus of the feet is 
proximately due to or was permanently 
aggravated by the veteran's service 
connected right ankle disability.  If the 
examiner finds that the service-connected 
right ankle disability aggravated an 
existing right knee disability, bilateral 
hip disability, neck disability or callus 
of the feet, then the examiner should 
express an opinion as to what level of 
disability is attributable to such 
aggravation.  All factors upon which the 
medical opinion is based must be set 
forth for the record.  In answering this 
question, the standard of proof which is 
underlined must be utilized.  

3.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 U.S.C.A. § 5103 (a) and (b) to 
include the appropriate time period for 
receipt of additional information or 
evidence, the RO should review the 
expanded record and re-adjudicate the 
issue on appeal.  With regard to the 
service connection issues, the veteran 
should be provided with the law and 
regulations concerning secondary service 
connection claims and his service 
connection claims should be considered 
on the basis of aggravation under the 
case of Allen v. Brown, 7 Vet. App. 439 
(1995)).  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued, and the 
veteran and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2002).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




